DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 04/29/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “purchase transaction generator”, “transaction verifier”, and “block generator” in claim 1; and “transaction verifier”, and “usage transaction generator” in claim 4. (Note: according to Dictionary.com, when using as a nonce word, “generator” means “a person or thing that generates” which is generic and no structural meaning in this term, “verifier” means “one who verifies” which is also generic and no structural meaning in this term.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitations: “the verified purchase transaction” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted “the verified purchase 

Claim limitations “purchase transaction generator”, “transaction verifier”, and “block generator” in claims 1-3, and “transaction verifier”, and “usage transaction generator” in claims 4-6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification filed on 04/29/2020 discloses the “purchase transaction generator” ([0018], [0084], [0085], and [0087]), “transaction verifier” ([0018], [0021], [0084], [0093], etc.), and “block generator” ([0018], [0084], and [0094]),  and “usage transaction generator” ([0021], [0103], [0111], and [0112]). However, the structures are not disclosed in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-9, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 7 recites:
           receiving a purchase transaction generated in a service system when content is purchased; 
           verifying the received purchase transaction; 
           inserting a forensic watermark reflecting information corresponding to the verified purchase transaction into the content; 
           generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and 
           broadcasting the generated usage transactions, 
           wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores [records] blocks corresponding to the verified usage transactions.

•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of receiving and verifying a purchase transaction of a content, inserting a watermark into the content, generating a usage transaction, and broadcasting the usage transaction (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements, because it is common to receive and verify a transaction of a book (content), insert a watermark (e.g. a stamp) into the last page of the book, and generate and broadcast a usage transaction based on the usage of the book in sale activities to collect and manage every borrower of the book. Claims 1 and 4 recite similar abstract idea.  That is, other than reciting “processor”, “blocks” and “blockchain”, nothing in the claim precludes the language from being considered as performed by a person. For example, a person is capable of receiving a purchase transaction, verifying the received purchase transaction, inserting a watermark into a content (e.g. a book) being purchased by putting a stamp on the content, generating a usage transaction based on the usage of the content and broadcasting the usage transaction by add it to a public database. 
•             A similar analysis can be applied to dependent claims 2-3, 5-6, and 8-9, which further recite the abstract idea of receiving and verifying a purchase 
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “blockchain” and “blocks”, generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. 
•             A similar analysis can be applied to dependent claims 2-3, 5-6, and 8-9, which do not include additional claim elements.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the 
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
             Therefore, claims 1-9 are rejected under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 20100312810), in view of Gaidar (US 20180068091).
Regarding claim(s) 1, Horton discloses:
          a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal (By disclosing, “As shown in box 310, a request for an instance of a digital file may be received. For instance, the request may be received by a distributor or retailer of digital content. Such a request may be received from a user and may be made using any reasonable communication method”; and “On receiving a request, the retailer or distributor may enter into a transaction for an instance of a content file. For example the retailer may agree to sell the content file to the user for a fee, which may be collected from the user. In addition, the retailer may record information identifying the transaction” ([0095]-[0096] and Fig. 3 of Horton)); 
          a processor for distributing the generated purchase transaction (By disclosing, “in 350, the instance of the digital file may be distributed” ([0100] and Fig. 3 of Horton)); 
         verifying the received purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); and “the metadata may be authenticated 940” ([0137] and Fig. 9 of Horton));
          wherein the user terminal inserts a forensic watermark reflecting information corresponding to the verified purchase transaction into the content and outputs the content through a display (By disclosing, “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton); “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton); “An end user device may be configured with an option which may allow playback of only "edited" content” .  
          Horton does not disclose:
          a broadcasting processor for broadcasting the generated purchase transaction;
          a transaction processor, in which, when content corresponding to the verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected;
          a transaction verifier for verifying the collected usage transactions; and 
          a block generator for generating blocks corresponding to the verified usage transactions.
          However, Gaidar teaches:
          a broadcasting processor for broadcasting the generated transaction (By disclosing, “For instance, when a user of a data processing system creates content, the data processing system may also create a separate data structure that contains information about the content that may be relevant to copyright protection. For purposes of this disclosure, that data structure may be referred to as a “shadow image.” As described in greater detail below, such a shadow image may be saved in the blockchain as a transaction (or as part of a transaction), to 
          a transaction processor, in which, when content is used in the user terminal, generating usage transactions in response to a current status of usage of the content are collected (By disclosing, “a shadow image may be saved in the blockchain as a transaction” ([0013] of Gaidar); “The shadow image may include some or all of the metadata for the new content” ([0051] and Fig. 4 of Gaidar); “As shown at block 420, client DRM engine 40 may then determine whether the user of client platform 20 has modified old content 46, thereby creating new content 47, as indicated above. If the content has been modified, client DRM engine 40 may automatically update the metadata for the content, as shown at block 422. For instance, client DRM engine 40 may add data to the metadata to identify (a) the author of the changes, (b) what exactly has changed, (c) the time of each change, etc.” ([0077] of Gaidar); “upload manager 42 may then create new shadow image 49” ([0081] and Fig. 3 of Gaidar)) (Note: the shadow image in the prior art can be the “usage transaction” in the claim);
          a transaction verifier for verifying the collected usage transactions (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination and 
          a block generator for generating blocks corresponding to the verified usage transactions (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); “A blockchain may include all valid blocks that have ever been created for that blockchain” ([0011] of Gaidar); “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Horton in view of Gaidar to include a broadcasting processor for broadcasting the generated purchase transaction; a transaction processor, in which, when content corresponding to the verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected; a transaction verifier for verifying the collected usage transactions; and a block generator for generating blocks corresponding to the verified usage transactions.
Doing so would result in an improved invention because this would leverage the advantages of blockchain (e.g. decentralized structure, immutability, reduced cost, improved security and privacy, etc.).
.
Regarding claim(s) 4 and 7, Horton discloses:
           receiving a purchase transaction generated in a service system when content is purchased (By disclosing, “A digital file containing metadata may first be obtained 910. For example, the digital file may be purchased from a content distributor. As obtained, the digital file may include metadata and other information as explained above” ([0135] of Horton); and “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton)); (Note: the digital file containing transaction information in the prior art can be the “purchase transaction” in the claim)
           verifying the received purchase transaction (By disclosing, “metadata uniquely identifying a transaction in which the content file was obtained; ; 
           inserting a forensic watermark reflecting information corresponding to the verified purchase transaction into the content (By disclosing, “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton); and “metadata uniquely identifying a transaction in which the content file was obtained; …wherein the metadata may include a distributor identifier, a date and time of the transaction, an asset identifier, a secure hash of the media content, a nonce, and one of a user identifier, uniquely identifying a user who obtained the content file in the transaction, and a transaction identifier uniquely identifying the transaction” ([0059] of Horton)) (Note: the metadata embedded within the content in the prior art can be the watermark in the claim).
           Horton does not disclose: 
           generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and 
           broadcasting the generated usage transactions, 
           wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions.
           However, Gaidar teaches:
           generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction (By disclosing, “a shadow image may be saved in the blockchain as a transaction” ([0013] of Gaidar); “The shadow image may include some or all of the metadata for the new content” ([0051] and Fig. 4 of Gaidar); “As shown at block 420, client DRM engine 40 may then determine whether the user of client platform 20 has modified old content 46, thereby creating new content 47, as indicated above. If the content has been modified, client DRM engine 40 may automatically update the metadata for the content, as shown at block 422. For instance, client DRM engine 40 may add data to the metadata to identify (a) the author of the changes, (b) what exactly has changed, (c) the time of each change, etc.” ([0077] of Gaidar); “upload manager 42 may then create new shadow image 49” ([0081] and Fig. 3 of Gaidar)) (Note: the shadow image in the prior art can be the “usage transaction” in the claim); and 
           broadcasting the generated usage transactions (By disclosing, “As shown at block 442, after creating new shadow image 49, upload manager 42 may upload new shadow image 49 to miner 80, to be added to DRM blockchain 82” ([0082] of Gaidar)), 
           wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions (By disclosing, “if a rogue user makes unauthorized changes to a content item and then uploads the modified content item with a corresponding shadow image, the digital rights miner may compare the modified item with the shadow image for the original item to determine that the item has been modified. The miner may then reject the shadow image for the modified item, based on a determination modification was not authorized. As long as a majority of miners do not accept the shadow image for the modified item, the DRM blockchain will not include that shadow image” ([0075] of Gaidar); “A blockchain may include all valid blocks that have ever been created for that blockchain” ([0011] of Gaidar); “miner 80 may create a new block for DRM blockchain 82, and that new block may include the shadow image as a blockchain transaction” ([0055] of Gaidar)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Horton in view of Gaidar to include techniques of generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and broadcasting the generated usage transactions, wherein the service system collects the broadcasted usage transactions, verifies the collected usage transactions, and generates and stores blocks corresponding to the verified usage transactions. Doing so would result in an improved invention 

Regarding claim(s) 2, 5, and 8, Horton discloses:
          wherein the inserting comprises reflecting a transaction ID identifying the verified purchase transaction to the forensic watermark and inserting the forensic watermark into the content.   (By disclosing, “The access control server 801 may also be configured to receive lists of valid transactions” which means the transactions are verified. ([0130] of Horton); “each metadata payload 100 may be embedded within or associated with an instance of a digital file” ([0093] of Horton); and “metadata payload 100 may contain: … transaction ID 150…” ([0074] and Fig. 1 of Horton)).


Regarding claim(s) 3, 6, and 9, Horton discloses:
          wherein the verified 32purchase transaction comprises identification information for a content user (By disclosing, “wherein the metadata may also include … one of a user identifier uniquely identifying a user who obtained the content file in the transaction, …” ([0059] of Horton)).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190058910 to Solow for disclosing distributing digital content in a blockchain network.
US 20170337534 to Goeringer for disclosing utilizing blockchain techniques for sharing and transacting digital content.
US 20160321769 to McCoy for disclosing managing digital media using blockchain technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685